Citation Nr: 0904335	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  06-18 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing or a 
special home adaptation grant.

2.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to January 
1980.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.


FINDINGS OF FACT

1.  The veteran is service-connected for paranoid 
schizophrenia.

2.  The medical evidence fails to show that the veteran has 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity due 
to his service-connected disability.

3.  The veteran is not permanently and totally disabled due 
to blindness in both eyes with 5/200 visual acuity or less, 
or the anatomical loss or loss of use of both hands due to 
his service-connected disability.

4.  The veteran's service-connected disability does not 
involve the loss or permanent loss of use of one or both 
feet, the loss or permanent loss of use of one or both hands, 
permanent impairment of vision in both eyes, or ankylosis of 
the hips or knees.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a 
certificate of eligibility for assistance in acquiring 
specially adapted housing or a special home adaptation grant 
have not been met.  38 U.S.C.A. §§ 2101(a), 2101(b), 5107 
(West 2002); 38 C.F.R. §§ 3.350, 3.809, 3.809a (2008).

2.  The criteria are not met for a certificate of eligibility 
for financial assistance in the purchase of automobile and 
adaptive equipment, or for adaptive equipment only.  38 
U.S.C.A. §§ 3901, 3902 (West 2002); 38 C.F.R. §§ 3.350, 3.808 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 197 (2002).  In particular, two 
letters from the RO in August 2005 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claims; (2) informed him about 
the information and evidence that VA will seek to provide; 
and (3) informed him about the information and evidence he is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The RO 
sent a Dingess insert letter in April 2006 discussing the 
downstream disability rating and effective date elements of 
the claims.  And since providing that additional notice, 
there has been no reason for the RO to readjudicate the 
claims, such as in a supplemental statement of the case 
(SSOC), because the veteran has not submitted any additional 
evidence in support of his claims.  Cf. Medrano v. Nicholson, 
21 Vet. App. 165, 173 (2007).

The Federal Circuit Court recently held that a statement of 
the case (SOC) or supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, 07-7130 (Fed. Cir. September 17, 2007) (Mayfield 
IV).  As a matter of law, the provision of adequate VCAA 
notice prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See, too, Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board had erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determine the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
concerning the claims under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159.  The RO obtained all pertinent medical records 
identified by the veteran and his representative.  In 
addition, VA furnished the veteran appropriate compensation 
examinations to determine the severity of his paranoid 
schizophrenia.  38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  Accordingly, the Board finds that no further 
assistance is necessary to meet the requirements of the VCAA 
or Court.

II.  Specially Adapted Housing

The veteran claims entitlement to specially adapted housing 
because he believes he has lost vision in both eyes.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to: (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. § 
3.809(d).

In addition, a certificate of eligibility for assistance in 
acquiring a special home adaptation grant may be granted 
under 38 U.S.C.A. § 2101(b) where the veteran is not entitled 
to a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a).  The 
veteran must be entitled to compensation for permanent and 
total disability that (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

In a July 1996 rating decision, the RO granted a 100 percent 
rating for his paranoid schizophrenia retroactively effective 
from April 4, 1994.

This is the only disability for which the veteran is in 
receipt of, or eligible for, compensation.  However, this 
disability does not involve the loss of or loss of use of any 
of his lower extremities or blindness in both eyes.  It 
appears from the record, however, that the veteran is 
claiming entitlement based on his suspected glaucoma.  Even 
assuming the veteran is blind, the veteran's eye conditions 
are not related to a service-connected disability, and even 
if they were, there is no evidence of anatomical loss or loss 
of use of one lower extremity to warrant special adaptive 
housing.  Hence, VA must deny this claim.

III.  Special Home Adaptation Grant

As for entitlement to a special home adaptation grant, the 
medical evidence also does not show that the veteran is 
entitled to receive compensation for permanent and total 
disability due to blindness in both eyes or anatomical loss 
or loss of use of both hands.  Although the medical evidence 
shows the veteran has suspected glaucoma, there is no 
evidence that these conditions are a result of his service-
connected paranoid schizophrenia.  As such, the preponderance 
of the evidence is also against finding that the veteran is 
entitled to a special home adaptation grant.

The preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not applicable.  
Consequently, the veteran's claim must be denied.

IV.  Automobile or Other Conveyance and Adaptive Equipment

The veteran asserts entitlement to financial assistance in 
acquiring an automobile or adaptive equipment, or adaptive 
equipment because he has lost vision in both eyes.

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance and of 
basic entitlement to necessary adaptive equipment will be 
made where a veteran who, due to a service-connected 
disability, has:  (i) the loss, or permanent loss of use, of 
one or both feet; (ii) the loss or permanent loss of use of 
both hands; or (iii) permanent impairment of vision in both 
eyes, resulting in (1) central visual acuity of 20/200 or 
less in the better eye, with corrective glasses, or, (2) 
central visual acuity of more than 20/200 if there is a field 
defect in which the peripheral field has contracted to such 
an extent that the widest diameter of the visual field 
subtends an angular distance no greater than twenty degrees 
in the better eye.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis.  Extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of 3 1/2 inches or more, will constitute loss of use of the 
foot involved. Complete paralysis of the external popliteal 
nerve (common peroneal) and consequent foot drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve will be taken as loss of 
use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.  

For adaptive equipment eligibility only, service-connected 
ankylosis of one or both knees or one or both hips is 
sufficient to show entitlement.  38 U.S.C.A. §3902.

There is once again no evidence of loss or permanent loss of 
use of one or both hands or feet or permanent impairment of 
vision of both eyes as a result of a service-connected 
disability.  Unfortunately, while there is evidence of visual 
impairment due to suspected glaucoma, there is no evidence 
linking this condition to his service-connected paranoid 
schizophrenia.

In the absence of this required impairment, the veteran does 
not meet the criteria for a certificate of eligibility for 
financial assistance in the purchase of automobile and 
adaptive equipment or for adaptive equipment only.  38 
U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 3.808.  Thus, for the 
reasons and bases discussed, the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor, and VA must deny his claim.  
38 C.F.R. § 4.3.





ORDER

Entitlement to specially adapted housing is denied.

Entitlement to special home adaptation grant is denied.
 
Entitlement to automobile and adaptive equipment, or for 
adaptive equipment only, is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


